Title: From John Adams to Elkanah Watson, 15 July 1812
From: Adams, John
To: Watson, Elkanah



Dear Sir
Quincy July 15. 1812

In answer to your Letter of the 9th. I have only to Say that you may do as you please with my Letter of the 6th. But if you expect that any Opinion of mine will have any Influence, you will find yourself mistaken.
The Rushing and Dashing and Roaring of the Word Washington! Washington! Washington! like the Waters at Passaick or the more tremendous Cataract of Niagara deafens Stuns astonishes and bedizzards, all who are within hearing.
Both Parties are equally bewildered in this Folly. They make of the Name of Washington, of his Opinions Principles, System and Example, exactly what they have heretofore made of the Word Republicanism; that is to Say, any Thing, every Thing, and Nothing.
You once gave me Some dark and broken Hints of a Conversation you had with Judge Peter Oliver in England, which appeared to me to enter deeply into one of the causes of our Revolution.
I know of no Reason, why at this time of day, that Conversation or any other Information relative to that Event Should be concealed or witheld from the Public. But if you will communicate it to me, though it should be in confidence, I Should esteem it as a favour.
I have long expected and earnestly wished to see a Tory History of the Revolution, its Causes, rise, progress and Completion. That Such a Thing will appear I have no doubt and Should be very happy to See it. I am Sir, with much Esteem your humble / Servant

John Adams
